United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-1730
                         ___________________________

                               Sunny Leigh Hassell

                                      Plaintiff - Appellant

                                         v.

                             United States of America

                                     Defendant - Appellee
                                  ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Fayetteville
                                 ____________

                          Submitted: November 15, 2021
                            Filed: December 16, 2021
                                  [Unpublished]
                                  ____________

Before BENTON, KELLY, and ERICKSON, Circuit Judges.
                           ____________

PER CURIAM.

       Sunny Leigh Hassell pled guilty to receiving a healthcare kickback in
violation of 42 U.S.C. § 1320a-7b(b)(1)(A). The district court 1 sentenced her to 12
months and 1 day in prison, but allowed her to remain free on an existing $5,000

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
bond pending designation by the Bureau of Prisons (BOP). Hassell violated it. The
district court revoked the bond and denied her request to set aside the forfeiture. She
appeals. Having jurisdiction under 28 U.S.C. § 1291, this court affirms.

       After her indictment, the district court set Hassell’s unsecured bond in the
amount of $5,000. It was subject to forfeiture if she failed to: (1) “appear for court
proceedings;” (2) “surrender to serve a sentence that the court may impose;” or (3)
“comply with all conditions set forth in the Order Setting Conditions of Release.”
Part of the Order required Hassell to communicate with her probation officer and
actively seek employment. After sentencing, the district court allowed her to remain
free pending designation by the BOP, subject to the same bond terms. Before she
began her sentence, Hassell violated the conditions of her bond by failing to respond
to calls and texts from her probation officer and failing to update the officer on her
employment and custody hearings. The court issued a warrant for her arrest. After
a two-day search, the United States Marshals found her hiding in a hotel room.

        The district court held a bond revocation hearing. The probation officer
testified that Hassell had not complied with the terms of her bond. Hassell asserted
she could not return calls and texts because she was having trouble with her phone.
The court revoked Hassell’s bond and referred the issue of forfeiture to a magistrate
judge. The magistrate judge declared it forfeited. The district court denied the
motion to set aside the forfeiture without a hearing.

       This court reviews the denial of a motion to set aside a bond forfeiture for
abuse of discretion and will not reverse unless the district court’s decision has been
“arbitrary and capricious.” Bennett v. United States, 368 F.2d 7, 8 (8th Cir. 1966).
Federal Rule of Criminal Procedure 46(f)(1) provides that the “court must declare
the bail forfeited if a condition of the bond is breached.” Fed. R. Crim. P. 46(f)(1).
See Appearance Bond Sur. v. United States, 622 F.2d 334, 336 (8th Cir. 1980)
(“Upon breach of the agreement, the district court had no discretion in determining
whether the bond should be forfeited.”). Although forfeiture under Rule 46 is
mandatory, a district court has discretion to “set aside in whole or in part a bail
                                         -2-
forfeiture” if “it appears that justice does not require bail forfeiture.” Fed. R. Crim.
P. 46(f)(2)(B).

      The district court did not abuse its discretion in declining to set aside the bond.
Deciding whether to set aside a bond, the district court considers three factors: (1)
the willfulness of the breach, (2) the expense, inconvenience, and delay to the
government, and (3) any other mitigating circumstances. Appearance Bond Sur.,
622 F.2d at 336. The district court thoroughly discussed these three factors:

      As to the first factor, Defendant argues that her mental state at the time
      of these events weighs against a finding of willfulness. Specifically,
      she argues that she was reeling from receiving a prison sentence and
      the concomitant loss of custody of her son. But Defendant should have
      expected a prison sentence, as her Guideline range was 24 to 30 months.
      As a single parent who was likely headed to prison, she should also
      have expected to lose custody of her son. The fact that Defendant was
      surprised by two likely outcomes does not convince the Court that her
      breach was accidental. Instead, these facts tend to show that Defendant
      willfully disobeyed the Court’s release conditions because she was
      unhappy with her sentence. Thus, the first factor weighs against setting
      aside or remitting the bond forfeiture.

      The second factor also weighs against setting aside or remitting the
      bond forfeiture. Because of Defendant’s breach of her conditions,
      Officer Conn had to prepare the petition, the Court had to issue a
      warrant, and the USMS had to spend time and energy tracking down
      Defendant, all of which came at some cost. In the Court’s view, the
      time and effort spent on this matter was considerable, so this factor
      leans against setting aside Defendant’s bond forfeiture.

      Finally, the third factor weighs against Defendant because the
      circumstances surrounding Defendant’s actions were aggravating. At
      sentencing, Defendant displayed an extreme emotional reaction that
      gave the Court reason to question her defense counsel as to whether he
      believed she was a threat to herself or others, including her minor son.
      She then vindicated the Court’s concerns by restricting her contact with
      Officer Conn and effectively absconding with her minor son.
      Thankfully, this situation was resolved without anyone being harmed,
                                        -3-
      but at the time, there were reasonable grounds to believe that Defendant
      and her child were in danger. These are not mitigating circumstances,
      and therefore the Court finds that this factor weighs against setting aside
      or remitting the bond forfeiture.

The district court did not abuse its discretion in declining to set aside the bond
forfeiture. See United States v. Gutierrez, 771 F.2d 1001, 1004 (7th Cir. 1985)
(holding no abuse of discretion in denying, without a hearing, the motion to set aside
the bond forfeiture).

                                    *******

   The judgment is affirmed.
                        ______________________________




                                         -4-